   Case 3:13-cv-00871-MHT-SRW Document 84 Filed 08/20/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


MARCUS EDWARDS,                    )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )          3:13cv871-MHT
                                   )               (WO)
SHERIFF JIMMY ABBETT               )
(in his individual                 )
capacity), et al.,                 )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the opinion entered today, it is

the ORDER, JUDGMENT, and DECREE of the court as follows:

    (1) The     defendants’      motion    for    summary     judgment

(Doc. 69) is granted.

    (2) Judgment is entered in favor of defendants Jimmy

Abbett, Blake Jennings, and Cathy Dubose and against

plaintiff Marcus Edwards, with plaintiff Edwards taking

nothing by his complaint.

    It is further ORDERED that costs are taxed against

plaintiff Edwards, for which execution may issue.

    The clerk of the court is DIRECTED to enter this
   Case 3:13-cv-00871-MHT-SRW Document 84 Filed 08/20/21 Page 2 of 2




document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is closed.

    DONE, this the 20th day of August, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
